07/14/2020



                                                                                           Case Number: DA 20-0336




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 20-0336

MARY E. VanBUSKIRK and ROGER A.
BARBER,

            Plaintiffs and Appellants,

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
PATRICIA DOW GEHLEN and
RAYMOND G. GEHLEN,
Trustees, GEHLEN PATRICIA DOW
TRUST,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Leslie Ann Budewitz, P.O. Box 1001, Bigfork, MT
59911, (406)260-0407, leslie@lesliebudewitz.com, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this July 14, 2020.




                                           Bowen Greenwood, Clerk of the Supreme Court
c:   Samantha P. Travis, Randall S. Ogle, Attorneys for Appellants, P.O. Box 899,
              Kalispell, MT 59903, (406)752-7550, samantha@owtlawoffice.com,
             rsogle@owtlawoffice.com
     Patricia Dow Gehlen, Raymond G. Gehlen, 7630 Bristolwood Drie, Castle Pines,
             CO 80108, gehlendow@hotmail.com
     Leslie Ann Budewitz, see address information above